DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,259,089 B2) further in view of Kwang et al. (KR 20180102924(A).

Regarding claim 1, Lee discloses a touch device (Fig. 1 element LD), comprising: 
a substrate (Fig. 1 element 100) having a top surface (as shown in Fig. 1) and comprising a first connecting member (Fig. 1 element 140) disposed on the top surface of the substrate; 
a light-emitting element (Fig. 2 element 120) disposed on the top surface of the substrate (as shown in Fig. 2); 
a light-shielding member (Fig. 2 element 200) disposed on the top surface of the substrate, wherein the light- shielding member has a first opening (Fig. 2 element 212), and the light-emitting element is located in the first opening (as shown in Fig. 2), wherein the light-shielding member is located between the first connecting member and the light-emitting element (as shown in Fig. 2), and the first connecting member and the light-emitting element are separated by the light-shielding member (as shown in Fig. 2), thereby the first connecting member is completely blocked from the light-emitting element by the light-shielding member (as shown in Fig. 2); 
a sensing board (Fig. 1 element 400), disposed on the light-shielding member (as shown in Fig. 1), and electrically connected to the substrate via the first connecting member (as shown in Fig. 2 and discussed in Column 3 lines 62-63), wherein the sensing board has a second opening (as shown in Figs. 1 and 2), and the first opening (as shown in Fig. 2); wherein the light-shielding member further has a hole (as shown in Fig. 2 wherein element 500 is surrounded by element 200), and, a central axis of the hole is parallel to a central axis of the first opening, and the first connecting member is located in the hole (wherein the vertical central axis of the hole is parallel with the vertical axis of the opening).
Lee does not expressly disclose a light-passing board, disposed on the sensing board, covering the first opening and the second opening.
Kwang teaches a light passing board (Fig. 3 element 100), disposed on a sensing board, covering a first and second opening (as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art to dispose a light-passing board over the sensing board as taught by Kwang in the device of Lee in order to protect the touch sensitive board during normal use of the device, as is common in the art.

Regarding claim 2, Lee in view of Kwang discloses the device as set forth in claim 1 above and further comprising a thin film (Lee Fig. 2 element 440) disposed between the sensing board and the light-passing board (wherein element 440, being located at the top of the sensing board would necessarily be disposed between said board and a light-passing board disposed thereon.

Regarding claim 3, Lee in view of Kwang discloses the device as set forth in claim 2 above and further wherein a pattern is formed on the thin film (as discussed in Lee Column 4 lines 11-17), and the light emitted by the light-emitting element passes 

Regarding claim 4, Lee in view of Kwang discloses the device as set forth in claim 1 above and further wherein a pattern is formed on the light-passing board, and the light emitted by the light-emitting element passes through the light- passing board and shows the pattern (as shown in Lee Fig. 2 and discussed in Lee Column 4 lines 11-17 and Kwang Paragraphs [0023]-[0025]).

Regarding claim 5, Lee in view of Kwang discloses the device as set forth in claim 1 above and further wherein the sensing board further comprises a sensing circuit (as discussed in Lee Column 3 lines 54-63).
Lee does not expressly discuss wherein the sensing circuit surrounds the second opening.
Kwang teaches a sensing circuit (Fig. 3 element 721) which surrounds a second opening (as discussed in Paragraphs [0091]-[0094]).
It would have been obvious to one of ordinary skill in the art to utilize a sensing circuit which surrounded the second opening, as taught by Kwang, in the device of Lee in order to provide a more reliable sensing area over the extend of the illuminated portion of the device to make the device more intuitive to the user.

Regarding claim 6, Lee in view of Kwang discloses the device as set forth in claim 5 above.

Kwang teaches wherein the sensing circuit comprises a plurality of contacts disposed in parallel connection (as shown in Fig. 6 wherein a plurality of contacts are arranged in a parallel connection, and as discussed in Paragraph [0085] as subelectrodes).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of parallel contacts in the sensing circuit as taught by Kwang in the device of Lee in order to provide a robust sensing circuit to ensure that touches are adequately sensed.

Regarding claim 7, Lee in view of Kwang discloses the device as set forth in claim 1 above and further wherein the sensing board comprises a second connecting member (Lee Fig. 2 element 500), and the first connecting member is electrically connected to the second connecting member (as discussed in Lee Column 3 lines 60-63).

Regarding claim 8, Lee in view of Kwang discloses the device as set forth in claim 7 above and further wherein the first connecting member is electrically connected to the second connecting member via the hole (as shown in Lee Fig. 2).

Regarding claim 11, Lee in view of Kwang discloses the device as set forth in claim 1 above and further wherein the light-shielding member includes a first surface and a second surface opposite from the first surface (as shown in Lee Fig. 2), and the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kwang as applied to claim 1 above, and further in view of Kim (US 2015/0002754 A1).

Regarding claim 9, Lee in view of Kwang disclose the device as set forth in claim 1 above.
Lee does not expressly disclose the sensing board further comprising a first sensing board and a second sensing board.
Kwang teaches a first sensing board and a second sensing board (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art to utilize multiple sensing boards as taught by Kwang in the device of Lee in order to ensure that the users touches are registered throughout the interface portion of the device.
Lee also does not expressly disclose wherein the first sensing board is located Kim teaches a first sensing board (Fig. 3A) is located inside an opening of (as shown in Fig. 4) a second sensing board (Fig. 3B) and electrically isolated from the second sensing board (as discussed in Paragraphs [0020] and [0022]).
It would have been obvious to one of ordinary skill in the art to utilize a first sensing board located inside of an opening of a second sensing board as taught by Lee .


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheckelhoff et al. (US 2020/0082659 A1) further in view of Lee et al. (US 8,259,089 B2) and Kwang et al. (KR 20180102924(A).

Regarding claim 10, Scheckelhoff discloses an electric-heating (as discussed in Paragraph [0020]) apparatus comprising a body (Fig. 1 element 10); a heating device (Fig. 2 element 52) disposed in the body; and 
a touch device disposed in the body (as discussed in Paragraph [0034]) and configured to control an operating status of the heating device (as discussed in Paragraph [0035]).
Scheckelhoff does not expressly disclose wherein the touch device comprises: a substrate having a top surface and comprising a first connecting member disposed on the top surface of the substrate; 
a plurality of light-emitting elements disposed on the top surface of the substrate; 
a light-shielding member disposed on the top surface of the substrate, wherein the light-shielding member has a plurality of first openings, and the light-emitting elements are correspondingly located in the first openings, wherein the light-shielding member is located between the first connecting member and the light-emitting element, and the first connecting member and the light-emitting element are separated by the 
a sensing board, disposed on the light-shielding member, and electrically connected to the substrate via the first connecting member, wherein the sensing board has a plurality of second openings, and the first openings and the second openings correspondingly overlap; and 
a light-passing board, disposed on the sensing board, is configured to cover the first openings and the second openings.
Lee teaches a touch device which comprises: a substrate (Fig. 1 element 100) having a top surface (as shown in Fig. 1) and comprising a first connecting member (Fig. 1 element 140) disposed on the top surface of the substrate; 
a plurality (as discussed in Column 3 lines 4-9) of light-emitting elements (Fig. 2 element 120) disposed on the top surface of the substrate (as shown in Fig. 2); 
a light-shielding member (Fig. 2 element 200) disposed on the top surface of the substrate, wherein the light-shielding member has a plurality of first openings (Fig. 2 element 212 wherein it is understood from Fig. 1 that each opening in element 400 corresponds with an opening in the light shielding member below), and the light-emitting elements are correspondingly located in the first openings (as shown in Fig. 2), wherein the light-shielding member is located between the first connecting member and the light-emitting element (as shown in Fig. 2), and the first connecting member and the light-emitting element are separated by the light-shielding member (as shown in Fig. 2), thereby the first connecting member is completely blocked from the light-emitting element by the light-shielding member (as shown in Fig. 2); wherein the light-(as shown in Fig. 2 wherein element 500 is surrounded by element 200), a central axis of the hole is parallel to a central axis of the first opening, and the first connecting member is located in the hole (wherein the vertical central axis of the hole is parallel with the vertical axis of the opening)
a sensing board (Fig. 1 element 400), disposed on the light-shielding member (as shown in Fig. 2), and electrically connected to the substrate via the first connecting member (as shown in Fig. 2 and discussed in Column 3 lines 62-63), wherein the sensing board has a plurality of second openings (as shown in Figs. 1 and 2), and the first openings and the second openings correspondingly overlap (as shown in Fig. 2).
Kwang teaches a light passing board (Fig. 3 element 100), disposed on a sensing board, covering a first and second openings (as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art to dispose a light-passing board over the sensing board as taught by Kwang in the device of Lee in order to protect the touch sensitive board during normal use of the device, as is common in the art.
It would have been obvious to utilize a touch device, such as that taught by Lee in view of Kwang, in the apparatus of Scheckelhoff in order to provide a means of user input into the apparatus, as is indicated as desirable in Scheckelhoff Paragraph [0035]).

Regarding claim 12, Scheckelhoff in view of Lee and Kwang discloses the apparatus as set forth in claim 10 above.
Scheckelhoff does not expressly disclose wherein the light-shielding member includes a first surface and a second surface opposite from the first surface, and the 
Lee as previously combined with Scheckelhoff above teaches wherein the light-shielding member includes a first surface and a second surface opposite from the first surface (as shown in Lee Fig. 2), and the light-emitting element is disposed on a side of the first surface of the light-shielding member (as shown in Lee Fig. 2), and the first connecting member is provided on a side of the second surface of the light-shielding member (as shown in Lee Fig. 2).


Response to Arguments

Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. The applicant has argued that the amendments filed 10/21/2021 are not disclosed by the Lee, Kwang, and Scheckelhoff references, however the examiner respectfully disagrees.  As recited, “a central axis” (emphasis added) of the hole is parallel to a central axis of the first opening.  The hole, as disclosed in the instant application, consists of a rectangular cuboid shaped opening as shown in Figs. 2 and 4.  As such, the hole includes a central axis running through the center of each face of the hole, parallel with each of the X, Y, and Z axes as indicated in Figs. 2 and 4.  The Lee reference, similarly, discloses a hole having a rectangular cuboid shape, as shown in Figs. 1 and 2, and as such would also have central axes through the center of each face .


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841